IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00264-CR

ERIK PHILIPP,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                              From the County Court
                              Navarro County, Texas
                               Trial Court No. 60211


                          MEMORANDUM OPINION


      Erik Philipp was convicted of driving while intoxicated. He filed a notice of

appeal.   He has now filed a Motion to Dismiss Appeal requesting this Court to

withdraw the notice of appeal and dismiss the appeal. Philipp personally signed the

Motion to Dismiss.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.2(a).




                                                TOM GRAY
                                                Chief Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed November 19, 2008
Do not publish
[CR25]




Philipp v. State                                Page 2